Fletcher, Presiding Justice.
Following this Court’s decision in Descendants of Bulloch, Bussey & Co. v. Fowler,1 appellants filed a motion in the trial court for clarification and modification of decree. They sought title to a small tract of land lying in an abandoned railroad right-of-way in Warm Springs, Georgia, ownership of which they claimed was not resolved by this Court’s opinion.
This Court’s decision in Descendants of Bulloch resolved competing claims to an abandoned railroad right-of-way that ran through Warm Springs. We held that a deed that designates a railroad right-of-way as a boundary conveys the fee interest the grantor holds in the right-of-way absent a clear expression to the contrary. The trial court applied this rule to its factual findings that no contrary intent appeared with regard to the tract of land in question and denied appellants’ claim to the land. Because the record supports, the trial court’s findings and the trial court correctly applied the law of the *88case, we affirm.
Decided January 26, 1998
Reconsideration denied February 23,1998.
Mark A. Smith III, for appellants.
Hoke J. Thomas, Jr., Tyron C. Elliott, R. Michael Key, Traci E. McCain, Hatcher, Stubbs, Land, Hollis & Rothschild, Joseph L. Wal-drep, Duncan, Thomasson & Aeree, T. E. Duncan, Jerry W. Loftin, Thomas R. Morgan, Jr., for appellees.

Judgment affirmed.


All the Justices concur.


 267 Ga. 79 (475 SE2d 587) (1996).